Newham, J.
In the absence of negligence, no ground of' plaintiff’s liability for the city’s loss is suggested. The issue made by the pleadings and tried was the negligence of the plaintiff in the construction and supervision of its works. The issue was found, by the trial court, in favor of the plaintiff. The testimony bearing upon the issue is voluminous, and cannot be reviewed in detail with profit. It is sufficient to say that it looks both ways. Apparently there is sufficient to support a finding of the issue in favor of either party. It cannot be said that the finding is without support in the testimony. It is the long-established and invariable rule of this court that in such a case it will not review the testimony with a view to determine whether the finding of the trial court is supported by the preponderance of the testimony. It is sufficient to require affirmance if *96there is evidence which fairly supports the conclusion, of the trial court. Momsen v. Plankinton, 96 Wis. 166, and cases cited.
By the Court.— The judgment of the circuit court is affirmed.